Exhibit 16.1 DONAHUE ASSOCIATES, LLC Certified Public Accountants 27 Beach Road Suite CO5A Monmouth Beach, NJ 07750 Tel. 732-229-7723 January 7, 2014 United States Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington D.C.20549 File Number: 333-171636 To Whom It May Concern: We have read the Item 4.01 of Form 8-K dated January 7, 2014 of Inspired Builders, Inc. and are in agreement with the statements contained therein concerning our firm. Sincerely, Donahue Associates Associates LLC
